In an action to recover damages for personal injury, defendants *708Skyway Construction Co. Inc. and 148 West 48th Coup., and the third-party defendant Walton Electric Co., Inc., appeal from an order of the Supreme Court, Kings County, dated April 3, 1964, which granted plaintiff’s motion to restore the action to the calendar for trial, and which directed that the action be placed on the Ready Calendar for a day certain. Order reversed, without costs; motion denied; and action directed to be struck from the calendar. Upon the facts and circumstances disclosed by this record, it is our opinion that Special Term improvidently exercised its discretion in restoring this nine-year old action to the calendar. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.